Citation Nr: 1738780	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  17-09 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION

The Veteran had active military service from October 1961 to February 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a September 2017 conference, it was noted that the Veteran had expressed a desire to have a personal hearing before the Board but that would withdraw his request if his claim was granted or remanded.  See 38 C.F.R. § 20.702 (e) (2016).  Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (e) (2016).  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 and 38 § 20.900(c) (2016).  In the instant case, the Veteran is 76 years old and meets the regulatory definition of advance age pursuant to 20.900 (c) (2015), 38 U.S.C.A. § 7107 (a)(2) (West 2016). Therefore, his appeal is advanced on the docket.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for a left knee disability in June 2010.

2.  The evidence received since the June 2010 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  A left knee disability is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The RO's June 2010 decision denying the Veteran's claim of entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for a left knee disability is met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  A left knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening

Service connection for left knee disability was originally denied in June 2010, as the record lacked evidence of a current disability linked to service.  The Veteran received notification of this denial by letter in July 2010.  He did not appeal this denial nor was any new and material evidence received within one year of the denial.  As such, it became final.  38 U.S.C.A. § 7105.

Subsequent to the June 2010 RO decision, the Veteran submitted opinions relating diagnosed left knee disabilities to service.  See Dr. W. M.'s May 2015, September 2016, and February 2017 Opinions; see also Dr. P. D.'s July 2017 Opinion.  These opinions/diagnoses satisfy the low threshold requirements for new and material evidence; and, the claim is reopened.  38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).




Service Connection

The Veteran seeks service connection for a left knee disability.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

As to in-service injury, he reports falling from a "tractor/tug aircraft mover" and hitting his knee on a small object on his ship's deck.  See September 2016 Correspondence.  He reports experiencing continuous pain since this incident.  He does not assert, nor does the record reflect, that he sought treatment in service.  Nevertheless, the Board will concede in-service injury.  The Veteran is competent to report that he injured his knee during active service and that he has continued to experience knee pain since separation.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Veteran's statements credible and supported by the lay and clinical evidence of record.  See Dr. M.'s May 2015 Opinion and S. W.'s October 2015 Correspondence.

With regard to current disability, treatment medical records and an August 2015 VA examination confirm diagnoses for left knee sprain, degenerative joint disease and osteoarthritis.  See reports from Drs. M. and D. and September 2015 VA Examination Records.

Finally, as to nexus, of record are multiple positive opinions from private physicians correlating the Veteran's current disabilities to his service.  See Dr. M.'s initial May 2015 Opinion, and duplicative September 2016 and February 2017 Opinions; see also Dr. D.'s July 2017 Opinion.  These determinations were rationalized against the clinical evidence of record, in person interview, and examination findings.  Notably, Dr. D. directly addressed the Veteran's reports of continuous pain, his post service history and the clinical history of both knees in determining etiology. 
The collective private medical opinions are adequate because the physicians thoroughly discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Comparatively, what remains is a negative August 2015 VA examination opinion.  The Board affords this opinion no probative value as the examiner's rationale failed to address the Veteran's competent and credible reports regarding in-service injury and post-service continuity of symptomatology.   See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As a result, the private medical opinions are considered the most probative evidence of record.

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for a left knee disability is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence having been received, the claim for service connection for left knee disability is reopened.

Entitlement to service connection for a left knee disability is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


